Petition for Writ of Mandamus Denied and Memorandum Majority and
Dissenting Opinions filed July 15, 2021.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-21-00154-CV



                   IN RE DOJO BAY HOUSE, LLC, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              151st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2019-60692

                 MEMORANDUM MAJORITY OPINION

      On March 23, 2021, relator, Dojo Bay House, L.L.C., filed a petition for writ
of mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petition, relator asks this Court to compel the Honorable Mike
Engelhart, presiding judge of the 151st District Court of Harris County, to set aside
its order granting the motion to strike relator’s amended petition filed by real
parties in interest Hoover Slovacek, L.L.P. and Patrick Drake or, alternatively, to
set aside its order denying relator’s motion to consolidate.

      Relator has not established that it is entitled to mandamus relief. Any issue
with the record did not prevent our determination that relator is not entitled to
mandamus relief. There is no need for relator to file a new petition. Accordingly,
we deny relator’s petition for writ of mandamus.




                                       /s/       Tracy Christopher
                                                 Chief Justice



Panel consists of Chief Justice Christopher and Justices Spain and Wilson. (Spain,
J., dissenting).




                                             2